      CASE 0:20-cv-01302-WMW-DTS Document 33 Filed 06/08/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MINNESOTA

                            CIVIL MOTION HEARING
Jared Goyette, et al.,                      )                    COURT MINUTES
                                            )              BEFORE: Wilhelmina M. Wright,
                         Plaintiffs,        )                   U.S. District Judge
                                            )
 v.                                         )
                                                 Case No:            20-cv-1302 (WMW/DTS)
                                            )
                                            )    Date:               June 8, 2020
City of Minneapolis, et al.,                )    Courthouse:         Saint Paul
                                            )    Courtroom:          Telephonic Hearing
                         Defendants.        )    Deputy:             Mona Eckroad
                                            )    Court Reporter:     Lori Simpson
                                            )    Time in Court:      3:11 p.m. – 5:29 p.m.
                                            )    Total time:         2 Hours 18 Minutes

APPEARANCES:

Plaintiffs:   Dulce J. Foster (appeared by teleconference)
              Adam W. Hansen (appeared by teleconference)
              Jacob Patsch Harris (appeared by teleconference)
              Kevin C. Riach (appeared by teleconference)
              Theresa J. Nelson (appeared by teleconference)
              Pari McGarraugh (appeared by teleconference)

Defendants: Heather Passe Robertson (appeared by teleconference)
            Kristin R. Sarff (appeared by teleconference)
            Elizabeth C. Kramer (appeared by teleconference)
            Julianna F. Passe (appeared by teleconference)
            Leah M. Hedman (appeared by teleconference)

HEARING ON:

Plaintiff’s Motion to Certify Class [2].

Plaintiff’s Motion for Temporary Restraining Order [5].

PROCEEDINGS:

The motion to certify class and the motion for temporary restraining order were held via
    CASE 0:20-cv-01302-WMW-DTS Document 33 Filed 06/08/20 Page 2 of 2




teleconference.

The motions were argued and taken under advisement. Order to follow.



                                                                 s/Mona Eckroad
                                                                 Courtroom Deputy




                                          2
